07-0581-cv
Maloney v. Cuomo

                          UNITED STATES COURT OF APPEALS

                                  FOR THE   SECOND CIRCUIT

                                      ______________

                                      August Term, 2008

(Argued: December 15, 2008                                        Decided: January 28, 2009)

                                   Docket No. 07-0581-cv

                                      ______________

                                     JAMES M. MALONEY ,

                                                   Plaintiff-Appellant,

                                            —v.—

ANDREW CUOMO , in his official capacity as Attorney General of the State of New York, DAVID
PATERSON , in his official capacity as Governor of the State of New York, KATHLEEN A. RICE , in
   her official capacity as District Attorney of the County of Nassau, and their successors,*

                                                   Defendants-Appellees.

                                      ______________

B e f o r e:

                    POOLER, SOTOMAYOR, and KATZMANN , Circuit Judges.

                                      ______________

       Appeal from a judgment of the United States District Court for the Eastern District of
New York (Spatt, J.) dated January 17, 2007, granting defendants-appellees Andrew Cuomo and
David Paterson’s motion to dismiss and defendant-appellee Kathleen A. Rice’s motion for
judgment on the pleadings, and from an order dated May 14, 2007, denying plaintiff-appellant’s
motion for reconsideration. Affirmed.

        *
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Governor David Paterson is
automatically substituted for former Governor Eliot Spitzer as a defendant in this case.
                                         ______________

                                       JAMES M. MALONEY , appearing pro se, for Plaintiff-
                                       Appellant.

                                       KAREN HUTSON , Deputy County Attorney (Lorna B.
                                       Goodman, County Attorney, on the brief) for Defendant-
                                       Appellee Kathleen A. Rice, Nassau County District
                                       Attorney, Mineola, N.Y.
                                         ______________


PER CURIAM :

       Plaintiff-appellant James Maloney was arrested at his home on August 24, 2000, and

charged with possessing a chuka stick in violation of N.Y. Penal Law § 265.01(1). A “chuka

stick” (or “nunchaku”) is defined as

                any device designed primarily as a weapon, consisting of two or more lengths of a
                rigid material joined together by a thong, rope or chain in such a manner as to
                allow free movement of a portion of the device while held in the hand and capable
                of being rotated in such a manner as to inflict serious injury upon a person by
                striking or choking.

Id. § 265.00(14).1 This charge was dismissed on January 28, 2003, and Appellant pleaded guilty

to one count of disorderly conduct. As part of the plea, he agreed to the destruction of the

nunchaku seized from his home.

       Appellant filed the initial complaint in this action on February 18, 2003, and then an

amended complaint on September 3, 2005, seeking a declaration that N.Y. Penal Law §§ 265.00

through 265.02 are unconstitutional insofar as they punish possession of nunchakus in one’s

home. The district court dismissed the amended complaint as against the New York State



       1
           There are two sections of the New York Penal Law numbered 265.00(14).

                                                 2
Attorney General and the Governor for lack of standing, concluding that neither official is

responsible for enforcing the statutes at issue. The district court granted defendant Nassau

County District Attorney Kathleen Rice’s motion for judgment on the pleadings in relevant part

because the Second Amendment does not apply to the States and therefore imposed no

limitations on New York’s ability to prohibit the possession of nunchakus. Appellant moved for

reconsideration on the ground that the district court had failed to consider certain other claims

raised in his amended complaint; the district court denied that motion.

       On appeal, Appellant challenges only the district court’s dismissal of his claims against

Rice.2 He argues, inter alia, that New York’s statutory ban on the possession of nunchakus

violates (1) the Second Amendment because it infringes on his right to keep and bear arms, and

(2) the Fourteenth Amendment because it lacks a rational basis. Neither of these arguments has

any merit.

       The Second Amendment provides: “A well regulated Militia, being necessary to the

security of a free State, the right of the people to keep and bear Arms, shall not be infringed.”

U.S. Const. amend. II. The Supreme Court recently held that this confers an individual right on

citizens to keep and bear arms. See District of Columbia v. Heller, 128 S. Ct. 2783, 2799 (2008).

It is settled law, however, that the Second Amendment applies only to limitations the federal

government seeks to impose on this right. See, e.g., Presser v. Illinois, 116 U.S. 252, 265 (1886)

(stating that the Second Amendment “is a limitation only upon the power of congress and the



       2
         Appellant makes no argument in his brief concerning the district court’s dismissal of his
claims against the Attorney General and the Governor. We therefore deem any challenges to that
aspect of the district court’s judgment waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540,
541 n.1 (2d Cir. 2005).

                                                  3
national government, and not upon that of the state”); Bach v. Pataki, 408 F.3d 75, 84, 86 (2d

Cir. 2005) (holding “that the Second Amendment’s ‘right to keep and bear arms’ imposes a

limitation on only federal, not state, legislative efforts” and noting that this outcome was

compelled by Presser), cert. denied, 546 U.S. 1174 (2006). Heller, a case involving a challenge

to the District of Columbia’s general prohibition on handguns, does not invalidate this

longstanding principle. See Heller, 128 S. Ct. at 2813 n.23 (noting that the case did not present

the question of whether the Second Amendment applies to the states). And to the extent that

Heller might be read to question the continuing validity of this principle, we “must follow

Presser” because “[w]here, as here, a Supreme Court precedent ‘has direct application in a case,

yet appears to rest on reasons rejected in some other line of decisions, the Court of Appeals

should follow the case which directly controls, leaving to the Supreme Court the prerogative of

overruling its own decisions.’” Bach, 408 F.3d at 86 (quoting Rodriguez de Quijas v.

Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989)) (alteration marks omitted); see also State

Oil Co. v. Khan, 522 U.S. 3, 20 (1997). Thus, N.Y. Penal Law §§ 265.00 through 265.02 do not

violate the Second Amendment.

       The Fourteenth Amendment similarly provides no relief for Appellant. “Legislative acts

that do not interfere with fundamental rights or single out suspect classifications carry with them

a strong presumption of constitutionality and must be upheld if ‘rationally related to a legitimate

state interest.’” Beatie v. City of New York, 123 F.3d 707, 711 (2d Cir. 1997) (quoting City of

Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985)). We will uphold legislation if

we can identify “some reasonably conceivable state of facts that could provide a rational basis for

the legislative action. In other words, to escape invalidation by being declared irrational, the


                                                  4
legislation under scrutiny merely must find some footing in the realities of the subject addressed

by the law.” Id. at 712 (internal quotation marks and citations omitted).

       The legislative history of section 265.00 makes plain that the ban on possession of

nunchakus imposed by section 265.01(1) is supported by a rational basis. Indeed, as Appellant

concedes, when the statute was under consideration, various parties submitted statements noting

the highly dangerous nature of nunchakus. For example, New York’s Attorney General, Louis J.

Lefkowitz, asserted that nunchakus “ha[ve] apparently been widely used by muggers and street

gangs and ha[ve] been the cause of many serious injuries.” Mem. from Attorney Gen. Louis J.

Lefkowitz to the Governor (Apr. 8, 1974). And the sponsor of the bill, Richard Ross, stated that

“[w]ith a minimum amount of practice, [the nunchaku] may be effectively used as a garrote,

bludgeon, thrusting or striking device. The [nunchaku] is designed primarily as a weapon and

has no purpose other than to maim or, in some instances, kill.” See N.Y. Penal Law § 265.00,

practice commentary, definitions (“Chuka stick”) (quoting Letter of Assemblyman Richard C.

Ross to the Counsel to the Governor (1974)).

        Appellant does not dispute that nunchakus can be highly dangerous weapons. Rather, his

principal argument is that section 265.01(1) prevents martial artists from using nunchakus as part

of a training program. But the fact that nunchakus might be used as part of a martial-arts training

program cannot alter our analysis. Where, as here, a statute neither interferes with a fundamental

right nor singles out a suspect classification, “we will invalidate [that statute] on substantive due

process grounds only when a plaintiff can demonstrate that there is no rational relationship

between the legislation and a legitimate legislative purpose.” Beatie, 123 F.3d at 711. Appellant

has not carried this burden. Consequently, in light of the legislature’s view of the danger posed


                                                  5
by nunchakus, we find that the prohibition against the possession of nunchakus created by N.Y.

Penal Law § 265.01(1) is supported by a rational basis.

       We have considered Appellant’s remaining arguments and find them to be without merit.

Accordingly, for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

Appellant’s pending motions to strike defendant Kathleen Rice’s brief and material in her July

28, 2008 Rule 28(j) letter are hereby DENIED.




                                                6